2013 UT App 144
_________________________________________________________

                THE UTAH COURT OF APPEALS


                        FARMINGTON CITY,
                      Plaintiff and Appellee,
                                  v.
                           WADE LAKE,
                     Defendant and Appellant.

                        Per Curiam Decision
                         No. 20130325‐CA
                         Filed June 6, 2013

             Second District, Farmington Department
                The Honorable David R. Hamilton
                          No. 125700041

                  Wade Lake, Appellant Pro Se
         Troy S. Rawlings and J. Craig Bott, Attorneys for
                            Appellee

          Before JUDGES ORME, ROTH, and CHRISTIANSEN.


PER CURIAM:

¶1     Wade Lake appeals his conviction of driving without a valid
driver license, an infraction, following a trial de novo in the district
court on appeal from a conviction originating in the Davis County
Justice Court. This case is before the court on a sua sponte motion
for summary disposition.

¶2     When a case originates in a justice court, a defendant may
appeal the judgment and conviction from the justice court and
obtain a trial de novo in the district court. See Utah Code Ann.
§ 78A‐7‐118(1) (LexisNexis 2012) (providing that a defendant is
entitled to a trial de novo in district court if the defendant files a
notice of appeal within thirty days after sentencing by the justice
                       Farmington City v. Lake


court). Utah Code section 78A‐7‐118(8) states, “The decision of the
district court [following a trial de novo] is final and may not be
appealed unless the district court rules on the constitutionality of
a statute or ordinance.” Id. § 78A‐7‐118(8). By enacting section
78A‐7‐118(8), “the Utah Legislature . . . specifically and
intentionally limited the issues that may be appealed from a district
court’s judgment.” State v. Hinson, 966 P.2d 273, 276 (Utah Ct. App.
1998). Accordingly, “absent an issue regarding the constitutionality
of a statute or ordinance, the decision of the district court is final
and this court has no jurisdiction to hear an appeal thereof.” Id. at
277– 78. Our “appellate jurisdiction is limited to only those issues
attacking the validity or constitutionality of an ordinance or
statute.” Id. at 277.

¶3      In this appeal, our jurisdiction is limited by section
78A‐7‐118(8) to a review of any district court ruling on the
constitutionality of a statute or ordinance. At the conclusion of the
trial de novo, the district court ruled “[t]hat the [driver license]
statute in itself is not offensive to the Constitution.” The district
court also determined “that there is nothing offensive to the
constitution that occurred in terms of the facts nor the involved
statute.” Farmington City concedes that the district court ruled on
the constitutionality of the driver license statute in response to
arguments raised by Lake. See generally Utah Code Ann. § 53‐3‐
202(1)(a) (LexisNexis 2010) (“A person may not drive a motor
vehicle on a highway in this state unless the person is granted the
privilege to operate a motor vehicle by being licensed as a driver .
. . under this chapter.”). Accordingly, while we have no jurisdiction
over other claims Lake raised, we have jurisdiction to consider
Lake’s argument that the right to travel upon public highways
cannot be restricted by a state statute requiring a driver license.

¶4      This argument has been repeatedly rejected and does not
merit plenary consideration. See, e.g., Wisden v. Salina City, 709 P.2d
371, 372 (Utah 1985) (per curiam) (stating all persons are subject to
state regulation of use of motor vehicles); see also State v. Stevens,
718 P.2d 398, 399 (Utah 1986) (per curiam) (stating state regulation




20130325‐CA                       2                 2013 UT App 144
                      Farmington City v. Lake


of the use of motor vehicles does not violate constitutional rights).
Lake’s challenge to the State’s constitutional authority to enact and
enforce traffic laws is without merit. Even case law principally
relied upon by Lake recognizes that the right to travel on public
highways may be regulated by the state. See Thompson v. Smith, 154
S.E. 579, 583 (Va. 1930).

¶5     Affirmed.




20130325‐CA                      3                2013 UT App 144